This was a suit to cancel a tax deed, to remove cloud from title, to restrain the removal of timber from lands described in the tax deed and to award damages for timber removed prior to the institution of suit. The appellees, who were complainants below, given *Page 723 
a decree on all three points. Appellant, who was defendant below, appealed.
The only question presented here is whether or not the tax deed should have been cancelled.
The bill of complaint, in substance, alleges that the tax deed was issued in 1926, that it was predicated on tax sale certificate, number 415, sale of 1924; for taxes of 1923 of Alachua County and that said deed was void for the following reasons: (1) At the time of the assessment, complainants were the owners of the lands, yet they were not assessed in the name of the owner nor as "unknown", (2) The lands in question were assessed with other lands in the name of R. J. Hadsock and (3) The lands in question being assessed to R. J. Hadsock, it was his duty to pay the taxes thereon, yet he declined to do this but let them sell to the state for non-payment of taxes and then purchased the certificate on which he secured the tax deed.
The proof was ample to support these allegations and being supported, the decree of the Chancellor was without error. It is accordingly affirmed.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND BROWN, J., concur in the opinion and judgment.
ELLIS, J., not participating.